DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/11/2022 has been entered.
Claim Objections
The objection to claim 5 is overcome by the amendment as is now withdrawn
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (KR 20030044512 A, as cited within the IDS dated 06/08/2020 and previous Office action, with citations below to a machine translation attached to the previous Office action) in view of Noriyuki (JP 2016081681 A, as cited within the IDS dated 05/21/2021 and the previous Office action, with citations below to a machine translation attached to the previous Office action).
Regarding claim 1, Cheon teaches a cylindrical secondary battery (lithium secondary battery, can be cylindrical shape; Cheon translation para. 3) comprising: 
a jelly-roll type electrode assembly configured to have a structure in which a sheet type positive electrode and a sheet type negative electrode are wound in a state in which a separator is disposed between the positive electrode and the negative electrode (a positive electrode plate 13, a negative electrode plate 14, and a separator 15 are wound and installed in a jelly-roll type; Cheon Figs. 1-2 and translation para. 24), 
the jelly-roll type electrode assembly including a positive electrode tab (positive electrode tab 16, Cheon Fig. 1 and translation para. 28); 
a cylindrical battery case configured to receive the jelly-roll type electrode assembly (cylindrical is a typical shape for lithium secondary batteries, Cheon translation para. 3), 
the cylindrical battery case having an open upper end (battery is received into a can, Cheon abstract); and 
a cap assembly mounted to the open upper end of the cylindrical battery case (cap assembly 100 installed at upper part of can 11; Cheon abstract, translation para. 22, and Figs. 1-2); and 
an adhesion unit (conductive adhesive 160, Cheon Figs. 2-3 and translation para. 27) connecting a lower end surface of the cap assembly (terminal plate 150 below insulating plate 140 below cap plate 110 within cap assembly 100, Cheon translation Figs. 2-3 and para. 23) to the positive electrode tab of the jelly-roll type electrode assembly (conductive adhesive 160 bonds negative tab 17 but an opposite-polarity embodiment of the connection of positive tab 16 to the inside of can 11 is alternately possible and is within the scope of Cheon; Cheon translation paras. 27-28), 
the adhesion unit including an adhesive material (thermosetting agent 161 for bonding, Cheon Fig. 3 and translation paras. 18, 31), a conductive material (conductive agent 162, Cheon Fig. 3 and translation paras. 18, 31),
wherein the cap assembly is configured to have a structure which comprises a venting member (secondary battery includes a safety valve in the cap to discharge gas to the outside, Cheon para. 4), and
wherein the cap assembly is configured to have a structure which comprises a venting member (secondary battery includes a safety valve in the cap to discharge gas to the outside, Cheon para. 4), and 
wherein the cap assembly is configured to have a structure from which a PTC element is omitted (the inventive current interrupting conductive adhesive layer replaces the need for a separate PTC element which would be disadvantageous due to complication in manufacturing, Cheon para. 6-7).

Though the exemplary embodiment of Cheon does not show the electrode assembly and battery can being cylindrical, Cheon does teach that cylindrical jelly-roll type secondary lithium batteries are typical within the art (Cheon para. 3 as cited above). Additionally, the change in form or shape, without any new or unexpected results, is an obvious engineering design (MPEP 2144.04 IV B). 
Thus, a person having ordinary skill in the art would have found it obvious to modify the battery to be cylindrical as needed to meet design requirements and still expect a functional electrode assembly and can. Furthermore, the simple substitution of one known element for another (i.e., substituting a cylindrical battery for the shape of that shown in Cheon Fig. 1) to obtain predictable results supports a conclusion of obviousness (MPEP 2143 I B).

Though the exemplary embodiment of Cheon does not show the positive tab being adhered to the cap assembly via the conductive adhesive, Cheon does teach that alternate embodiments are possible in which the electrodes and their tabs are arranged with opposite polarity (Cheon para. 28 as cited above). Further, the rearrangement of part, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (MPEP 2144.04 VI C). 
Thus, a person having ordinary skill in the art would have found it obvious to rearrange the electrode tab polarities within the battery of modified Cheon such that the positive tab, instead of the negative tab, was adhered to the cap assembly via conductive adhesive in order to meet desired design requirements and still expect a functional battery.

Cheon fails to explicitly teach that the adhesion unit contains a gas-generating material. However, Cheon does teach in translation paragraphs 33 the functionality of a polymer resin component within the conductive adhesive which melts/deforms upon overcurrent to disconnect the flow of current from the electrode tab and the terminal within the cap. 
Noriyuki, which is analogous in the art of batteries with current limiting structures (see Noriyuki translation paragraphs 8-10) and which is relatively pertinent to the problem of interrupting current flow by utilizing properties of an adhesive layer, teaches the use of a conductive adhesive for adhering a lead tab to a current collector of an electrode (Noriyuki translation paras. 12 and 20 and Fig. 1). Noriyuki teaches the conductive adhesive can include a foaming agent that decomposes to generate gas at a high voltage, instead of a decomposition resin, for suppressing overcurrent (Noriyuki paras. 20-21). 
 Thus, a person having ordinary skill in the art would have found it obvious to include a gas-generating foaming agent in place of the decomposition resin as taught by Noriyuki to still decompose during an over-current event and interrupt the flow of electricity at the location of the conductive adhesive within modified Cheon. The simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143 I B). That is, the substitution of the conductive adhesive inclusive of gas-generating material as taught by Noriyuki for the conductive adhesive of Cheon while achieving the predictable result of interrupting current flow at the location of the adhesive (i.e., between the lower end of the cap assembly and positive electrode tab of Cheon, as explained above), would have been obvious to a skilled artisan.

Thereby, all limitations of instant claim 1 are rendered obvious.

Regarding claim 2, modified Cheon teaches the limitations of claim 1 above and teaches that the adhesive material comprises epoxy resin or polyester resin (resin within conductive adhesive can be epoxy resin per Cheon para. 31 or can be polyester resin per Noriyuki para. 20).
Regarding claim 3, modified Cheon teaches the limitations of claim 1 above and teaches that the conductive material comprises carbon black or graphite (carbon per Cheon para. 31, carbon black or graphite per Noriyuki para. 20).
Regarding claim 4, modified Cheon teaches the limitations of claim 1 above and teaches the gas-generating material is lithium carbonate (foaming agent can be a carbonate of lithium, Noriyuki para. 21).

Regarding claim 5, modified Cheon teaches the limitations of claim 1 and teaches that a content of the gas-generating material is between 20 wt% to 100 wt% of a content of the conductive material (polymeric resin adhesive layer can be made with 30 parts by mass acetylene black conductive material per 70 parts of polymer – Noriyuki para. 32 – and 10 parts by mass of foaming/gassing agent per 100 parts of polymer – Noriyuki para. 38 – thus, since 10/30 = 33.3% > 20%, the content of the gas-generating material is between 20-100 wt% compared to the content of the conductive material within the conductive adhesive layer).
Additionally, modified Cheon teaches that the foaming agent added to the conductive adhesive decomposes and generated gas above a certain voltage (Noriyuki para. 21), so a skilled artisan would find that such is a result-effective variable and be motivated to optimize the amount of the foaming/gas-generating material within the conductive adhesive layer to achieve decomposition at the desired voltage level while still maintaining optimum conductivity and adhesive properties since such are all functional properties of this layer. Discovering the set points for percentages of adhesive resin, conductive material, and gas-generating material to achieve an optimal balance between the three functionalities is within the ambit of a skilled artisan. See MPEP 2144.05 II.
Thereby, claim 5 is rendered obvious.

Regarding claim 6, modified Cheon teaches the limitations of claim 1 above and teaches the cylindrical secondary battery is configured such that a reaction of the gas-generating material commences when a voltage of the cylindrical secondary battery increases (foaming agent decomposes at high voltage to generate gas, Noriyuki paras. 21 and 40), whereby the adhesion unit swells (foaming agent within conductive adhesive layer would cause swelling thereof), particles of the conductive material become spaced apart from each other (conductive particles would become spaces apart when foaming agent generated gas and caused swelling in conductive adhesive – see Noriyuki paras. 20-21), and a flow of current is interrupted (adhesive strength lowered and voltage/current suppressed by foaming agent gas-generation action, Noriyuki paras. 8-10 and 20-21).
Regarding claim 7, modified Cheon teaches the limitations of claim 6 above and teaches a temperature at which the reaction of the gas-generating material commences is lower than a melting temperature of the adhesive material (resin need not decompose/melt when foaming agent is included within conductive adhesive, Noriyuki para 21 – thus, the foaming/gas generation occurs lower than adhesive resin melting temperature).
Regarding claim 8, modified Cheon teaches the limitations of claim 1 above and teaches the cylindrical secondary battery is configured such that, when a voltage of the cylindrical secondary battery increases, a coupling force of the adhesion unit is reduced due to melting of the adhesive material (resin conductive adhesive melts/deforms at high temperature/voltage, Cheon para. 33; adhesive resin decomposes and lowers adhesive strength at high voltage, Noriyuki paras. 20-21), whereby the positive electrode tab is separated from the cap assembly (melting of resin interrupts flow of current, Cheon para. 33).
Regarding claim 11, modified Cheon teaches the limitations of claim 1 above and teaches the cap assembly is configured to have a structure from which a PTC element and a current interrupt device are omitted (the inventive current interrupting conductive adhesive layer replaces the need for a separate PTC element, Cheon paras. 6-7, and eliminated need for separate current interruption means to improve cost and ease of manufacturing, Cheon para. 34).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon and Noriyuki as applied to claim 9 above, and further in view of Chang (US 6,730,430 B2, as cited within the previous Office action).
Regarding claim 10, modified Cheon teaches the limitations of claim 9 above but fails to teach the cylindrical secondary battery is configured such that, when coupling of the adhesion unit is weakened due to a reaction of the gas-generating material, aBIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CAM/boApplication No.: NEWDocket No.: 6949-0131PUS1 Page 6 of 8shape of the venting member of the cap assembly is inverted, whereby the venting member is separated from the positive electrode tab. Cheon is silent towards the structure of the safety valve cited above in regards to claim 9.
Chang, which is analogous in the art of improving safety within cylindrical batteries (see Chang abstract), also teaches a safety valve and teaches such breaking to release excess pressure from within the battery can and prevent explosion (Chang abstract, C3L3-13, and Figs. 2-5). Chang Figs. 2-5 show the inversion of the safety valve due to pressure rise to create a gas-releasing vent within the battery cap assembly and show this venting member separating from the positive electrode tab to disrupt current flow (bottom of safety valve at conductive point E moves upward from conductive stem 12 connecting to positive electrode sheet 8, Chang C2L44-65).
Since Cheon teaches the use of a safety valve as a beneficial venting member within a battery cap (Cheon para. 4) but is silent toward its structure, a person having ordinary skill in the art would have found it obvious to select a known safety valve venting structure for use within a cylindrical battery cap assembly, such as that taught by Chang. Since the Chang safety valve inverts due to pressure rise, such would indeed invert when the adhesion unit of modified Cheon underwent the gas-generation reaction to cause a pressure rise below the vent member within the cap. Modifying Cheon to include such venting member would have been obvious in order to achieve the prevention of pressure build up and explosion in addition to interrupting current, as taught by Chang.
Thus, claim 10 is rendered obvious.

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. 
Regarding Applicant's arguments (Remarks pages 8-9) that the conductive adhesive of Cheon is designed to completely melt, Examiner points to the 35 USC 103 rejection above within the present Office action (and that on page 6 of the Non-final rejection dated 01/13/2022) that the simple substitution of the conductive adhesive of Noriyuki for that of Cheon would have been obvious to a skilled artisan. Thus, modified Cheon would have the conductive adhesive of Noriyuki including the gas-generating material which expands to increase resistance current flow. Such resultant invention would also read on instant claim 6 that current flow would be interrupted by the adhesion unit swelling due to gas generation within the conductive adhesive due to an over-voltage event.
Regarding Applicant's argument (Remarks page 9) that Cheon fails to teach the positive electrode tab coupled to a lower surface of the venting member under the top cap via the adhesion unit, Examiner respectfully disagrees and cites the 35 USC 103 rejection above (and page 5 of the Non-final rejection dates 01/13/2022) that the rearrangement of parts achieving expected results is obvious and that Cheon indeed reached that the negative and positive electrode tabs can be arranged in alternate locations, such that the positive tab instead of negative was coupled to the lower surface of the venting member as claimed. See citations above to Cheon translation paragraphs 23, 27-28 and figures 2-3.
In response to applicant's argument that Noriyuki is nonanalogous art (Remarks page 9, regarding differing placements of decomposing conductive adhesive within a battery), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Noriyuki is indeed pertinent to the problem of using conductive adhesives to connect conductive components within a battery structure while increasing the safety thereof by including gas-generating material within the adhesive unit which off-gases to cause expansion and current flow interruption during abnormal conditions within the battery.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would indeed look to Noriyuki to modify Cheon since both teach conductive adhesives utilized within batteries to increase the safety thereof by interrupting current flow between conductive components. A skilled artisan would have found it obvious to combine/substitute the conductive adhesive features of Noriyuki into that of Cheon to meet design requirements.
In response to applicant's argument that a skilled artisan would not incorporate the conductive adhesive of Noriyuki into the battery of Cheon, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728